Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The amended specification filed 8/2/21 is accepted. 

Election/Restrictions
Applicant’s election of claim 9 in the reply filed on 8/2/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-8 are withdrawn without traverse. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kobori et al. (US 2008/0241505).
Kobori discloses a method for manufacturing a filter medium comprising: a step of spraying (para 52) and depositing an adsorbent and a thermal adhesive 21/22 (para 51-52) on a surface of a first air permeable substrate 20, thereby forming an adsorptive layer; a step of forming a streak (bands fig 5, para 51-52) along a width direction of the first air permeable substrate from an upper side of the adsorptive layer before solidification of the adsorptive layer (para 52-54, layer is molten as streaks are formed); a step of covering the first air permeable substrate with a second air permeable substrate 10 so as to sandwich the adsorptive layer (fig 7, 9); and a step of heat-pressing the stacked first and second air permeable substrates, thereby curing the thermal adhesive (para 51-59, 65, figs 2, 5, 7, 9).  As to to claim 11, the size of the streak is adjustable according to an amount of the adsorbent to sprayed and deposited because the size is inherently a function of the amount of material applied.  Also, para 52 discloses the amount of material can be controlled to change the spacing and size of the streaks. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobori as applied to claim 9 above, and further in view of Le Riche et al. (US 5849358).

Kobori does not disclose forming the streak with a blade from the upper side of the adsorptive layer.  Le Riche discloses that it is known to form streaks 236 with a blade 82 from above to control the spaces between streaks (col 20, lines 39-44).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Kobori such that the streak is formed with a blade from the upper side of the adsorptive layer as taught by Le Riche as such a modification effectively removes adhesive between the streaks. 

Response to Arguments
Applicant's arguments filed 10/19/22 with respect to claims 9 and 11 have been fully considered but they are not persuasive. See body of rejection above.  The particles 23 being “firmly attached” does not mean that the layer is solidified.  Kobori is clear that the hardening of the layer does not occur until after the streaks are formed.  In fact, the portion referenced by the applicant in para 46 is discussing the state of the particles after the streaks are formed. Applicant’s arguments with respect to claim 10 are moot. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038. The examiner can normally be reached Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER T SCHATZ/Primary Examiner, Art Unit 1748